ORDER

PER CURIAM
Justin Lewis appeals from the denial of his Rule 29.15 post-conviction relief motion without' an evidentiary hearing. We find that the motion court’s findings of fact and conclusions of law are not clearly erroneous.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).